11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In the interest of J.M.H., a child,           * From the 106th District Court
                                                of Dawson County,
                                                Trial Court No. 17-07-20045.

No. 11-19-00061-CV                            * September 25, 2020

                                              * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed one-half against the child’s mother and one-half against the
child’s father.